DETAILED ACTION

Response to Amendment
1.	Applicant's amendment filed on 9/14/21 has been received and entered in the case. The amendments to the claims do not distinguish patentably over the previously applied prior art and therefore the rejections based on such prior art are hereby maintained and repeated, as set forth below.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 7-9, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al, U.S. Patent No. 8,946,779.
As to claim 7, Green et al '779 discloses, in figure 5,
	a radio-frequency switch (note that the Green et al '779 figure 5 transistor structure is for use as a switch, as shown in figure 6, and the recitation of "radio-frequency" is just an intended use, i.e., claim 7 is just directed to a switch with the intended use of switching a radio-frequency signal) comprising:

an output node (the unillustrated output node in figure 5 of Green et al ‘779 which is coupled to contact 510 , such output node being shown in figure 6); and
a signal path (the source-to-drain path of the transistor) connected between the input node and the output node, the signal path including at least one transistor that includes a first a first Schottky diode (the interface between metal contact 504 and the low doped semiconductor material under metal contact 504) integrated into a drain of the transistor and a second Schottky diode (the interface between metal contact 510 and the low doped semiconductor material under metal contact 510) integrated into a source of the transistor, the first Schottky diode including a first semiconductor region and a first contact disposed on the first semiconductor region, the first contact being coupled to at least one of the input node or the output node, the second Schottky diode including a second semiconductor region and a second contact disposed on the second semiconductor region, the second contact being coupled to at least one of the input node or the output node, the first semiconductor region and the second semiconductor region each including a doping concentration that is less than a threshold (note that the low doped semiconductor regions under metal contacts 504 and 510 will inherently be less than a threshold, the reason being that "a threshold" can be interpreted as any doping concentration level greater than the doping concentration used for forming the low doped semiconductor regions in Green et al '779, e.g., 1 x 1018/cm3 or any doping concentration above this level can be interpreted as "a threshold").

As to claim 9, note column 3, line 46, of Green et al '779.
As to claims 17 and 20, these claims are rejected using the same analysis as set forth above with regard to claims 7-9.

3.	Claims 1, 2, 6-8, 11, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al, U.S. Patent No. 9,576,949.
As to claim 1, Lee et al '949 discloses, in figure 4,
a radio-frequency switch (note that the Lee et al '949 figure 4 structure is for use as a switch and the recitation of "radio-frequency" is just intended use, i.e., claim 1 is directed to a switch with the intended use of switching a radio-frequency signal) comprising:
an input node (DIN);
an output node (DOUT); and
a transistor (20) connected between the input node and the output node, the transistor being configured to control passage of a radio-frequency signal from the input node to the output node (as noted above, just intended use), the transistor including a first Schottky diode (34) integrated into a drain of the transistor, and a second Schottky diode (36) integrated into a source of the transistor, the first Schottky diode including a first semiconductor region and a first contact disposed on the first semiconductor region (note that the first Schottky diode 34 is formed by the metal contact 30 disposed above a first low doped semiconductor region, i.e., the portion of well 16 between regions 26 and 22), the first contact being coupled to at least one of 18/cm3 or any doping concentration above this level can be interpreted as "a threshold", where Lee et al ‘949 discloses that the low doped semiconductor well region 16 has a doping concentration equal to 1 x 1016/cm3, see column 3, lines 22-26, of Lee et al ‘949), at least one of the first Schottky diode or the second Schottky diode being configured to compensate a non-linearity effect of the radio-frequency switch (as noted above, just intended use).
As to claim 2, the recitation that the Schottky diodes compensate for third order distortion is again just intended use.
As to claim 6, note that the first and second Schottky diodes are integrated into the source and drain of the Lee et al '949 figure 4 structure at a substrate level.
As to claims 7, 8, 11, 14, 17 and 18, these claims are rejected using the same analysis as set forth above with regard to claims 1, 2 and 6.

s 1-3, 6-9, 11, 14, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al, U.S. Patent No. 9,685,345.
As to claim 1, Green et al '345 discloses, in figure 1,
a radio-frequency switch (note that the Green et al '345 figure 1 structure is for use as a switch and the recitation of "radio-frequency" is just intended use, i.e., claim 1 is directed to a switch with the intended use of switching a radio-frequency signal) comprising:
an input node (the inherent input node connected to source contact 150);
an output node (the inherent output node connected to drain contact 160); and
a transistor (the transistor formed by the Green et al '345 figure 1 structure) connected between the input node and the output node, the transistor being configured to control passage of a radio-frequency signal from the input node to the output node (as noted above, just intended use), the transistor including a first Schottky diode (the Schottky diode formed by source contact 150 and the low doping concentration semiconductor layer 109 just below it) integrated into a drain of the transistor, and a second Schottky diode (as indicated at column 8, lines 5-8, of Green et al '345, a Schottky diode is formed by the drain contact 160 and the low doping concentration semiconductor layer 109 just below it) integrated into a source of the transistor, the first Schottky diode including a first semiconductor region and a first contact disposed on the first semiconductor region (note that the first Schottky diode in Green et al '345 is formed by the metal contact 160 disposed above a first low doped semiconductor region, i.e., the portion of layer 109 under contact 160), the first contact being coupled to at least one of the input node or the output node (note that the drain metal contact 160 will inherently be coupled directly or indirectly to the inherent input or output node for the drain of the figure 1 transistor), the second Schottky diode including a second semiconductor region and a second contact disposed on the 18/cm3 or any doping concentration above this level can be interpreted as "a threshold", for the case where the low doped semiconductor layer has a doping concentration equal to, for example, 1 x 1016/cm3, a typical low doping concentration level for a semiconductor region when forming a Schottky diode), at least one of the first Schottky diode or the second Schottky diode being configured to compensate a non-linearity effect of the radio-frequency switch (as noted above, just intended use).
As to claim 2, the recitation that the Schottky diodes compensate for third order distortion is again just intended use.
As to claim 3, note insulating layer 104 which forms a SOI device when combined with the silicon layers above it.
As to claim 6, note that the first and second Schottky diodes are integrated into the source and drain of the Green et al '345 figure 1 structure at a substrate level.
.

5.	Claims 1-3, 6-9, 11, 14, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nygaard, U.S. Patent No. 9,177,968.
As to claim 1, Nygaard discloses
a radio-frequency switch (see the title of the Nygaard patent) comprising:
an input node (the inherent input node of an RF switch);
an output node (the inherent output node of an RF switch); and
a transistor (column 1, lines 25-26, of Nygaard) connected between the input node and the output node, the transistor being configured to control passage of a radio-frequency signal from the input node to the output node, the transistor including a first Schottky diode (note the paragraph bridging columns 1-2 of Nygaard indicating a pair of Schottky diodes) and a second Schottky diode (note the paragraph bridging columns 1-2 of Nygaard indicating a pair of Schottky diodes) integrated into a source of the transistor, the first Schottky diode including a first semiconductor region and a first contact disposed on the first semiconductor region (note that the first Schottky diode in Nygaard is formed by the left-hand contact 211 disposed above a first low doped semiconductor region 201), the first contact being coupled to at least one of the input node or the output node (note that the left-hand contact 211 will inherently be coupled directly or indirectly to the inherent input or output node for the source/drain of the figure 2A transistor), the second Schottky diode including a second semiconductor region and a second contact disposed on the second semiconductor region (note that the second Schottky diode in Nygaard is formed by the right-hand contact 211 disposed above a second low doped 18/cm3 or any doping concentration above this level can be interpreted as "a threshold", for the case where the low doped semiconductor layer has a doping concentration equal to, for example, 1 x 1016/cm3, a typical low doping concentration level for a semiconductor region when forming a Schottky diode), at least one of the first Schottky diode or the second Schottky diode being configured to compensate a non-linearity effect of the radio-frequency switch (the inherent compensation performed by the first and second Schottky diodes of Nygaard).
As to claim 2, the first and second Schottky diodes of Nygaard will inherently compensate for third order distortion.
As to claim 3, note column 3, lines 56-57, and also column 7, line 33, of Nygaard.
As to claim 6, note that the first and second Schottky diodes are integrated into the source and drain of Nygaard structure at a substrate level.
As to claims 7-9, 11, 14, 17, 18 and 20, these claims are rejected using the same analysis as set forth above with regard to claims 1-3 and 6.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11, 18 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al '779, supra.
As to claims 11 and 18, although Green et al '779 does not disclose making low the doping concentration of the semiconductor region just below contact 504, such would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention that a Schottky barrier is typically made by forming an ohmic contact above a semiconductor region with a low doping concentration.
As to claims 23-26, official notice is taken by the examiner that it was old and well-known in the art before the effective filing date of applicant's invention that the doping concentration of a semiconductor region will typically be less than, by a threshold amount, the doping concentration of an ohmic contact.

s 15, 16 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al '345, supra.
As to claims 15 and 16, although Green et al '345 does not disclose using the figure 1 switch in a radio-frequency module/device having the claimed packaging substrate, semiconductor die, transceiver and power amplifier, such would have been obvious to one of ordinary skill in the art in view of the disclosure in the background section of Green et al '345 where this reference discloses that the figure 1 transistor is for use in high switching speed applications (the ordinarily skilled circuit designer would have easily recognized that such high-speed switching applications include RF switching devices/modules, which are well-known in the art to include packaging substrates with semiconductor dies mounted thereon, as per claim 15, as well as transceivers and power amplifiers, as per claim 16).
As to claims 21-26, official notice is taken by the examiner that it was old and well-known in the art before the effective filing date of applicant's invention that the doping concentration of a semiconductor region will typically be less than, by a threshold amount, the doping concentration of an ohmic contact.

8.	Claims 15, 16 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nygaard, supra.
As to claims 15 and 16, although Nygaard does not disclose using the RF switch in a radio-frequency module/device having the claimed packaging substrate, semiconductor die, transceiver and power amplifier, such would have been obvious to one of ordinary skill in the art in view of the disclosure by Nygaard of an RF switch suggests that it is for use in RF switching speed applications, i.e., the ordinarily skilled circuit designer would have easily recognized that 
As to claims 21-26, official notice is taken by the examiner that it was old and well-known in the art before the effective filing date of applicant's invention that the doping concentration of a semiconductor region will typically be less than, by a threshold amount, the doping concentration of an ohmic contact.

Response to Arguments
9.	Applicant's arguments filed on 09/14/21 have been fully considered but they are not persuasive.
Applicant argues that the applied prior art fails to disclose or suggest the limitations of the amended independent claims 1, 7 and 17. This argument is not persuasive because each of Green et al '779, Lee et al, Green et al '345 and Nygaard does in fact fully anticipate all of the limitations of these claims, for the reasons noted in the detailed rejections above.
As to applicant's traversal of the examiner's taking of official notice, this traversal is not persuasive because MPEP 2144.03 (C) clearly indicates that in order to adequately traverse such taking of official notice, an applicant must first specifically point out the supposed errors in the examiner's action, which would include stating why the noticed fact or facts are not considered to be common knowledge or well-known in the art, and second applicant must specifically make a demand for the examiner to produce authority for the officially noticed fact or facts. Because applicant has not met these two requirements, the traversal is insufficient for overcoming the rejections based on official notice.
Action is Final
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        September 18, 2021